 348DECISIONSOF NATIONALLABOR RELATIONS BOARDAll of our employees have the right to form, join,or assist any labor organiza-tion or to refrain from doing so.MOVIESTAR, INC, andMOVIE STAR OF SUMRALL, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, T6024Federal Building(Loyola),701 Loyola Avenue, New Orleans,Louisiana, Tele-phone No. 529-2411, if they have any question concerning this notice or com-pliance with its provisions.Simmons,Inc.andGeorge L. WeaslerandMariano VazquesArielMorales.Cases Nos. 24-CA-1167 and 24-CA-1168.De-cember 10, 1963SUPPLEMENTAL DECISION AND RECOMMENDATIONOn December7, 1961, theBoard issued a Decision and Order in thiscase.'The Board found,inter alia,that theRespondent: (a) onMarch 20, 1959,unlawfully threatened employees with discharge forengaging in protected organizational activities; (b) on March 24, un-lawfully dischargedAvilles-Padilla,member of a five-man committeeknown as theComite; and (c) on or aboutApril 15, unlawfully dis-charged employeeswho hadgone on strike on March 25 to protest theRespondent's discharge of Padilla as well asof the four other membersof the Comite whose discharges were found to have been lawful.Concluding that the Respondent had violated Section 8(a.) (1) and(3) of the Act,the Board ordered Respondent to reinstate Padillawith backpayand to remedy its discrimination against thestrikingemployees.Thereafter,on March 21,1963, the United States Court of Appealsfor the First Circuit handed down its opinion in this matter.2Thecourt accepted the Board's finding of the 8(a) (1) violation based onthe Respondent's threats of March 20 and agreed with the Board thatthe Respondent violated 8(a) (3) of theAct by itsdischarge ofPadilla on March 24.However, the court rejected the Board's con-clusion that the strike of March 25 was an unfair labor practice strike.In addition,the court held that a contract containing a no-strikeclause which was executed by Respondentsand theSIU on April 10,during the course of the strike,became binding upon the strikingemployees and converted the strike into an unprotected activity asof that date.The court therefore refused enforcement of that part ofthe Board'sOrder granting relief tothe strikingemployees.With1134 NLRB 1038.2315F 2d143.145 NLRB No. 35. SIMMONS, INC.349respect to the remedy accorded Padilla, the court remanded that ques-tion to the Board for reconsideration, saying :This employee was not discharged on April 15, but on March 24.On the uncontradicted evidence, he participated actively in thestrike of March 25.He may well have continued to do so afterApril 10. In a sense, since his claim for reinstatement is basedon the contention that he was never lawfully discharged, he, likethe others, was bound by the no-strike clause.On the other hand,we could understand that the Board might believe it would beconsistent with the policies of the Act to grant him some measureof relief.Since the Board did not pass on this question in theproper framework, we believe it should now do so.In considering the matter remanded to us, we accept as the lawof the case the court's findings and conclusions. In this posture of thecase, we have carefully reviewed all the evidence in the record i bear-ing on the extent and nature of any participation by Padilla in thestrike after the critical April 10 date.The evidence fails to providean altogether satisfactory picture of the strike and picketing activityand of those who participated therein. It appears that the strike ofMarch 25 was in protest of the discharge of the five Comite members.It began while the Comite members were at the office of the SeafarersInternational Union complaining about their discharge.When wordof the strike reached them, these Comite members, who had hinted tothe SIU official present that a strike might be necessary to help regaintheir jobs, denied prior knowledge of, or responsibility for, the strikewhich had occurred.They agreed to urge the strikers to return towork.Thereafter, they participated in the negotiations between theSIU and Respondent during which they sought unsuccessfully togain reinstatement.There is testimony that one of them, Garcia,stated that they could end the strike whenever they wished but thathe, Garcia, would not do so until all of them were reinstated.TheComite members attended no more bargaining sessions after April 7because of dissatisfaction with the contract provisions being nego-tiated, particularly the no-strike provision.On April 8, Pacheco,a member of the Comite, was observed directing the movement ofstrikers.On April 10, a no-strike contract was executed.Duringthe critical period which followed, members of the Comite came"daily" to the area of the picket line and talked to strikers when theywere gathered ;`across the street" from the picket line; a the recordcontains no evidence of what was said in such conversations.3We have examined the record in the Section 8(b) (4) (C) proceeding, as well as thatmade at the hearing on the instant charges, in view of the parties' agreement that theearlier record be incorporated hereWe have also considered the Respondent's brief withrespect to the remanded matter4According to the testimony, strikers picketed for alternating 1-hour periods.Theywould customarily gather "across the street"during the free hour 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs already indicated, our disposition of this remand is guided bythe view of the court that Padilla, in a sense, like the others, becamebound by the no-strike clause in the contract executed on April 10and that his active participation in the strike after April 10 wouldhave been in breach of the no-strike clause.However, if we are tofashion a remedy herein upon evidence evaluated in the "properframework" as directed by the court, we must appraise any possibleviolation by Padilla of a no-strike clause in the light of other pertinentfacts and considerations, among them the following : Padilla wasunlawfully discharged by Respondent on March 24 and his activityafter April 10, as before, was aimed, at least in part, at righting thewrong which had been done him personally."His connection withthe strike and the attendant picketing has not been shown to havebeen in violation of law.So far as the record shows, his own conductthroughout the course of the strike was peaceful ,6 and there is noevidence that he incited others to violence or unlawful action.So faras appears, he engaged in no conduct so reprehensibleas torender himunfit for further employment with Respondent.The remedy theBoard normally deems necessary to effectuate the policies of the Actfor an unlawful discharge such as was suffered by Padilla is reinstate-ment with backpay. Experience has demonstrated that the deleteri-ous effectsof an unlawful discharge are imperfectly remedied whenthe discriminates is not restored to his former status with reimburse-ment for lost wages.Upon the entire record, and based upon the foregoing considera-tions, we believe that any breach of the no-strike contract by Padilladoes not outweigh the paramount importance of effectuating thepolicies of the Act by remedying Respondent's earlier unlawful dis-charge of Padilla.And we believe further that the reinstatement ofPadilla with backpay as originally directed is the remedy which isnecessary to effectuate fully the policies of the Act in this case.Ac-cordingly, the National Labor Relations Board hereby respectfullyrecommends to the United States Court of Appeals for the FirstCircuit that paragraph 2(a) of the Order issued by the Board onDecember 7, 1961, as it pertains to Padilla, and the related notice pro-vision, be enforced as issued.MEMBER JENKINS took no part in the consideration of the aboveSupplemental Decision and Recommendation.5As a previously discharged striker, Padilla did not stand precisely in the position ofother strikersvis-a-vssthe no-strike clause for it would have been obviously futile for himto offer to return to work following his unlawful discharge in order to comply with theno-strike clause which became effective during the strike9Credibility resolutions of the Trial Examiner in this connection which were adopted bythe Board were not disturbed by the court.